UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No.333-103095 Pre-Effective Amendment No. o Post-Effective Amendment No. 28 þ And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-03330 Amendment No. 380 þ (Check appropriate box or boxes.) NATIONWIDE VARIABLE ACCOUNT-II (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (614) 249-7111 Robert W. Horner, III, Vice President Corporate Goverance and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering February 14 , 2012 It is proposed that this filing will become effective (check appropriate box) þ immediately upon filing pursuant to paragraph (b) o on (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a) (1) o on (date) pursuant to paragraph (a) (1) If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Individual Flexible Premium Deferred Variable Annuity Contract Nationwide Life Insurance Company · Nationwide Variable Account-II Prospectus supplement dated February 14, 2012 to Schwab Custom Solutions prospectus dated May 1, 2010; BOA Achiever, BOA Choice Venue II, BOA Elite Venue, BOA Future II, BOA Future Venue, Destination All American Gold, Compass All American Gold, Key All American Gold, and Nationwide Destination C prospectus dated May 1, 2011 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. The Board of Trustees of Invesco voted to merge the Invesco – Invesco V.I. Capital Appreciation Fund: Series II Shares into the Invesco – Invesco Van Kampen V.I. Capital Growth Fund: Series II Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Invesco – Invesco V.I. Capital Appreciation Fund: Series II Shares will be transferred to the Invesco – Invesco Van Kampen V.I. Capital Growth Fund: Series II Shares. In connection with this merger, effective April 27, 2012, the Invesco – Invesco Van Kampen V.I. Capital Growth Fund: Series II Shares is added to the contract as an investment option and "Appendix A: Underlying Mutual Funds" is revised to add the following: Invesco - Invesco Van Kampen V.I. Capital Growth Fund: Series II Investment Advisor: Invesco Advisers, Inc. Investment Objective: Capital appreciation. Additionally, all references to Invesco – Invesco V.I. Capital Appreciation Fund: Series II Shares are removed. 2. The Board of Trustees of Invesco voted to merge the Invesco – Invesco V.I. Capital Development Fund: Series II Shares into the Invesco – Invesco Van Kampen V.I. Mid Cap Growth Fund: Series II Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Invesco – Invesco V.I. Capital Development Fund: Series II Shares will be transferred to the Invesco – Invesco Van Kampen V.I. Mid Cap Growth Fund: Series II Shares. In connection with this merger, effective April 27, 2012, the Invesco – Invesco Van Kampen V.I. Mid Cap Growth Fund: Series II Shares is added to the contract as an investment option and "Appendix A: Underlying Mutual Funds" is revised to add the following: Invesco - Invesco Van Kampen V.I. Mid Cap Growth Fund: Series II Investment Advisor: Invesco Advisers, Inc. Investment Objective: Capital growth. Additionally, all references to Invesco – Invesco V.I. Capital Development Fund: Series II Shares are removed. 3. The Board of Trustees of Janus Aspen Series voted to merge the Janus Aspen Series – Global Technology Portfolio: Service II Shares into the Janus Aspen Series – Global Technology Portfolio: Service Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Janus Aspen Series – Global Technology Portfolio: Service II Shares will be transferred to the Janus Aspen Series – Global Technology Portfolio: Service Shares. In connection with this merger, effective April 27, 2012, the Janus Aspen Series – Global Technology Portfolio: Service Shares is added to the contract as an investment option and "Appendix A: Underlying Mutual Funds" is revised to add the following: Janus Aspen Series - Global Technology Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Additionally, all references to Janus Aspen Series – Global Technology Portfolio: Service II Shares are removed. 4. The Board of Trustees of Janus Aspen Series voted to merge the Janus Aspen Series – Overseas Portfolio: Service II Shares into the Janus Aspen Series – Overseas Portfolio: Service Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Janus Aspen Series – Overseas Portfolio: Service II Shares will be transferred to the Janus Aspen Series – Overseas Portfolio: Service Shares. In connection with this merger, effective April 27, 2012, the Janus Aspen Series – Overseas Portfolio: Service Shares is available to all owners as an investment option, and all references to Janus Aspen Series – Overseas Portfolio: Service II Shares are removed. 5. The Board of Trustees of Van Eck VIP Trust voted to merge the Van Eck VIP Trust – Global Hard Assets Fund: Class R1 into the Van Eck VIP Trust – Global Hard Assets Fund: Initial Class effective on or about April 30, 2012.Subject to shareholder approval, after the close of business on or about April 30, 2012, any account value allocated to the Van Eck VIP Trust – Global Hard Assets Fund: Class R1 will be transferred to the Van Eck VIP Trust – Global Hard Assets Fund: Initial Class. In connection with this merger, effective April 30, 2012, the Van Eck VIP Trust – Global Hard Assets Fund: Initial Class is added to the contract as an investment option and "Appendix A: Underlying Mutual Funds" is revised to add the following: Van Eck VIP Trust - Van Eck VIP Global Hard Assets Fund: Initial Class Investment Advisor: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in hard asset securities.Income is a secondary consideration. Additionally, all references to Van Eck VIP Trust – Global Hard Assets Fund: Class R1 are removed. Nationwide Life Insurance Company · Nationwide Variable Account-II Prospectus supplement dated February 14, 2012 to America's Horizon Annuity prospectus dated May 1, 2011 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. The Board of Trustees of Invesco voted to merge the Invesco – Invesco V.I. Capital Appreciation Fund: Series II Shares into the Invesco – Invesco Van Kampen V.I. Capital Growth Fund: Series II Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Invesco – Invesco V.I. Capital Appreciation Fund: Series II Shares will be transferred to the Invesco – Invesco Van Kampen V.I. Capital Growth Fund: Series II Shares. In connection with this merger, effective April 27, 2012, the Invesco – Invesco Van Kampen V.I. Capital Growth Fund: Series II Shares is added to the contract as an investment option and "Appendix A: Underlying Mutual Funds" is revised to add the following: Invesco - Invesco Van Kampen V.I. Capital Growth Fund: Series II Investment Advisor: Invesco Advisers, Inc. Investment Objective: Capital appreciation. Additionally, all references to Invesco – Invesco V.I. Capital Appreciation Fund: Series II Shares are removed. 2. The Board of Trustees of Invesco voted to merge the Invesco – Invesco V.I. Capital Development Fund: Series II Shares into the Invesco – Invesco Van Kampen V.I. Mid Cap Growth Fund: Series II Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Invesco – Invesco V.I. Capital Development Fund: Series II Shares will be transferred to the Invesco – Invesco Van Kampen V.I. Mid Cap Growth Fund: Series II Shares. In connection with this merger, effective April 27, 2012, the Invesco – Invesco Van Kampen V.I. Mid Cap Growth Fund: Series II Shares is added to the contract as an investment option and "Appendix A: Underlying Mutual Funds" is revised to add the following: Invesco - Invesco Van Kampen V.I. Mid Cap Growth Fund: Series II Investment Advisor: Invesco Advisers, Inc. Investment Objective: Capital growth. Additionally, all references to Invesco – Invesco V.I. Capital Development Fund: Series II Shares are removed. 3. The Board of Trustees of Janus Aspen Series voted to merge the Janus Aspen Series – Global Technology Portfolio: Service II Shares into the Janus Aspen Series – Global Technology Portfolio: Service Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Janus Aspen Series – Global Technology Portfolio: Service II Shares will be transferred to the Janus Aspen Series – Global Technology Portfolio: Service Shares. In connection with this merger, effective April 27, 2012, the Janus Aspen Series – Global Technology Portfolio: Service Shares is added to the contract as an investment option and "Appendix A: Underlying Mutual Funds" is revised to add the following: Janus Aspen Series - Global Technology Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Additionally, all references to Janus Aspen Series – Global Technology Portfolio: Service II Shares are removed. 4. The Board of Trustees of Janus Aspen Series voted to merge the Janus Aspen Series – Overseas Portfolio: Service II Shares into the Janus Aspen Series – Overseas Portfolio: Service Shares effective on or about April 27, 2012.Subject to shareholder approval, after the close of business on or about April 27, 2012, any account value allocated to the Janus Aspen Series – Overseas Portfolio: Service II Shares will be transferred to the Janus Aspen Series – Overseas Portfolio: Service Shares. In connection with this merger, effective April 27, 2012, the Janus Aspen Series – Overseas Portfolio: Service Shares is available to all owners as an investment option, and all references to Janus Aspen Series – Overseas Portfolio: Service II Shares are removed. INCORPORATION BY REFERENCE The prospectus supplements dated June 10, 2011, June 24, 2011, July 12, 2011, August 10, 2011, September 12, 2011, and December 15, 2011, and the prospectus, statement of additional information, and Part C that were effective May 1, 2011, previously filed with the Commission under SEC file No. 333-103095, are hereby incorporated by reference and made a part of this registration statement. SIGNATURES As required by the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant, NATIONWIDE VARIABLE ACCOUNT-II certifies that it meets the requirements of the Securities Act Rule 485(b) for effectiveness of the Registration Statement and has caused this Registration Statement to be signed on its behalf in the City of Columbus, and State of Ohio, on this 1 4 th day of February , NATIONWIDE VARIABLE ACCOUNT – II (Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Depositor) By /s/ TIMOTHY D. CRAWFORD Timothy D. Crawford Attorney-in-Fact As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on the 14 th day of February, 2012. KIRT A. WALKER Kirt A. Walker, President and Chief Operating Officer, and Director MARK R. THRESHER Mark R. Thresher, Executive Vice President and Director TIMOTHY G. FROMMEYER Timothy G. Frommeyer, Senior Vice President-Chief Financial Officer and Director PETER A. GOLATO Peter A. Golato, Senior Vice President- Nationwide Financial Network and Director STEPHEN S. RASMUSSEN Stephen S. Rasmussen, Director By /s/ TIMOTHY D. CRAWFORD Timothy D. Crawford Attorney-in-Fact
